Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants NPL has not been submitted and therefore not been considered, MPEP 609.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


ClaimS 1-6 are rejected under 35 U.S.C. 102(1) as being anticipated by Nelliappen (US 20160177077), cited by applicants.
Paragraph 84 of the reference discloses a composition formed by reacting an ethylene-octene copolymer as in applicants hydrocarbon poyolefin and a maleated polyethylene as in applicants non hydrocarbon polyolefin in aqueous dispersion as in claim 6 with LUPEROX peroxide (2,5-Bis(tert-butylperoxy)-2,5-dimethylhexane)peroxide in order to crosslink the particles. See paragraph 9 for applicants’ glass transitions.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
6-13-22

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765